Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 20150201295)
             Regarding claim 8,  Lau et al.,  according to Fig. 3, discloses a loudspeaker comprising: a sound-generating element (see diaphragm 224 as  the sound-generating element); a grill (see speaker cover 31 to cover the loudspeaker as the grill) mounted as a cover in front of the sound-generating element (224), the grill (31) having optically transparent areas (see paragraph 0040 which discloses that the speaker cover 31 is made of light transmitting material to allow light passing from rear side to front side of thereof, and thus the area with light transmitting material is interpreted as transparent areas); and at least one lighting element (see light arrangement 32 comprising LED modules as light element) mounted between the sound-generating element (224) and the grill (31), the lighting element (32) being visible from outside the loudspeaker through the 
             Regarding claim 9, see Fig. 3 which shows the grill (speaker cover 31) has a grid-like lattice structure (see triangle grid lattice structures constituted by supporting aims 313 and rim 312 shown in Fig. 3 as the grid-like lattice structure of the cover 31).
             Regarding claim 10, see diaphragm 224 in Fig. 3 as the sound-generating element recited in this claim.
             Regarding claim 11,  Fig. 3 which discloses the use of a light-emitting diode (see LEDs comprised in the lighting arrangement 32) as the at least one lighting element recited in this claim.
             Regarding claim 12, see Fig. 3 which shows the at least one lighting element (32) includes a plurality of lighting elements (see plurality of elongated LED modules 323 shown in Fig.3 or described as  elongated LED modules 322 in Fig. 4 as the plurality of lighting elements), the lighting elements being arranged in a grid-like lattice structure (see arrangement of the LED modules of lighting arrangement 32 shown in Fig. 3 as grid-like lattice structure/arrangement), lattice spacings of the lattice structure of the lighting elements (see space between LED modules 323 in Fig. 3 as the lattice spacings of the lattice structure of the lighting elements) matching lattice spacings of the lattice structure of the grill (see space between supporting aims 313 of the cover  31 in Fig. 3 as the lattice spacings of the lattice structure of the grill (31) which match with the space of the lattice structure of the lighting elements 32). 
              Regarding claim 13, limitations recited in this claim are directed to  an intended use of the loudspeaker in a motor vehicle, and thus, no patentable weight is given these intended use limitations.  Since no patentable weight is given  intended use limitations  further cited in this 
             Regarding claim 14, limitation of  “the motor vehicle which is a single-track motor vehicle” recited in this claim is directed to limitation being outside the scope of the claimed invention, and thus, no patentable weigh is given thereto because it fails to fall within the scope of the claim which is directed to the loudspeaker.  Since no patentable weigh is given to limitation of “the motor vehicle which is a single-track motor vehicle” further recited in claim 14,  claim 14 is rejected for similar reasons applied to claim 13 upon which it is dependent.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhrmann et al. (WO 2016058652).
             Regarding claim 8,  Fuhrmann et al., according to Figs. 1-3, discloses a loudspeaker (see Fig. 2) comprising: a sound-generating element (see loudspeaker 15 as  a sound-generating element); a grill (seeparts 11 and  13 as a grill) mounted as a cover in front of the sound-generating element (15), the grill (11, 13) having optically transparent areas (see area 13 where light rays pass through as transparent areas); and at least one lighting element (see light elements 17, 19 and 21 as light element) mounted between the sound-generating element (15) and the grill (13), the lighting element (17, 19 and 21) being visible from outside the loudspeaker through the optically transparent areas (area 13) of the grill (11,13) when illuminated (when illuminated by the light sources 17, 19 and 21, light rays from the light source pass through grill 13 and thus the light  element (17, 19, 21) would be visible from the outside).

                                                                 Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a loudspeaker related to the claimed subject matter which includes a speaker having a diaphragm or cone to produce sound, a grill to the speaker and a light source provided between the diaphragm or cone and the grill to emit light that can be visible from the outside of the speaker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688